     Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 1 of 10 PageID #:199




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DEBRA MITCHELL,

Plaintiff,
                                                Case No. 19-cv-07899
v.
                                                Judge Mary M. Rowland
ALLSTATE INSURANCE CO.,
SAMANTHA SOTOLONGO,
ANGELINA STANKUS, PEGGY
ORLANDINO,

Defendants.

                    MEMORANDUM OPINION AND ORDER

     Plaintiff Debra Mitchell brings this action against Allstate Insurance and its

employees Samantha Sotolongo, Angleina Stankus, and Peggy Orlandino. Mitchell

alleges race and age-based employment discrimination and fraudulent inducement.

The Court dismissed Mitchell’s original complaint. Mitchell has filed an amended

complaint, and Defendants again move to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). For the reasons given below, the Motion to Dismiss [36] is granted

in part and denied in part.

      I.   Background

     The following factual allegations are taken from the First Amended Complaint

(Dkt. 34, “FAC”) and are accepted as true for the purposes of the motion to dismiss.

See W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

     Mitchell brings this civil rights action alleging, among other claims, that

Defendants Allstate Insurance, Samantha Sotolongo, Angleina Stankus, and Peggy


                                                                                    1
    Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 2 of 10 PageID #:200




Orlandino subjected her to racial and age-based discrimination and harassment in

her role as an employee under their supervision. Mitchell is a 59-year-old African

American woman with extensive experience in the insurance industry. FAC at ¶¶ 1,

9. Allstate is a large publicly traded insurance company and Sotolongo, Stankus, and

Orlandino are all Allstate employees. Id. at ¶¶ 2, 3. Sotolongo was Mitchell’s direct

supervisor; Stankus and Orlandino participated in her hiring interviews and

occupied other management positions at the company. Id. at ¶¶ 11, 18.

    Mitchell began her employment at Allstate on October 7, 2017, and prior to her

start date was upgraded to a Strategy and Operations Senior Consultant II

designation. Id. at ¶14. Mitchell spent the overwhelming majority of her time

completing job functions that were unrelated to the position represented during her

interview process. Id. at ¶15. She was the only member of leadership required to do

clerical work—most other members of management, including Orlandino (younger

and white), Stankus (younger and white), and Sotolongo (younger and white), were

on the same level and not required to do the clerical work. Id. Mitchell was also

required to perform software development functions despite having no experience

performing these functions. Id. at ¶¶16-17. On or about October 28, 2017, Mitchell

requested a transfer to a Claims Director position with Allstate that was more closely

aligned with her skill set. Id. at ¶19. Sotolongo denied that this was possible. Id. At

a meeting, Orlandino, and Miguel Edward 1 affirmed to Mitchell that she was unable

to transfer and suggested that such a request was not appropriate. Id.


1The FAC later identifies Miguel Edwards as “a management figure” who complimented
Mitchell’s work. Id at ¶36.

                                                                                     2
   Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 3 of 10 PageID #:201




   After her transfer request, Sotolongo’s treatment of Mitchell deteriorated. Id. at

¶21. Among other things, Mitchell alleges that Sotolongo rated her employment

performance “unacceptable” but Mitchell’s similarly-situated, substantially younger

white counterparts were not given “unacceptable” performance ratings for

performance substantially similar to her performance. Id. Sotolongo would berate

and ridicule Mitchell in front of her coworkers but did not openly criticize Mitchell’s

similarly-situated, substantially younger white coworkers. Id. at ¶25. On April 18,

2018, Sotolongo terminated Mitchell’s employment at Allstate. Id. at ¶37. No

substantially younger, white employees were disciplined or terminated as Mitchell

was for making a clerical error. Id. at ¶¶37-38.

    II.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,



                                                                                        3
   Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 4 of 10 PageID #:202




but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.   Analysis

   Mitchell’s original complaint brought six claims under federal and state law. In

its December 14, 2020 Order, the Court granted Defendants’ motion to dismiss,

dismissing without prejudice the discrimination counts; however Counts II (hostile

work environment under Title VII) and V (defamation) were dismissed with

prejudice. (Dkt. 31). In her four-count FAC, Mitchell alleges: (I) fraudulent

inducement; (II) race discrimination in violation of Title VII of the Civil Rights Act of

1964; (III) age discrimination in violation of the Age Discrimination in Employment

Act (ADEA); and (IV) race discrimination in violation of 42 U.S.C. § 1981. Defendants

seek dismissal with prejudice of the FAC.




                                                                                       4
   Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 5 of 10 PageID #:203




      A. Defendants Stankus and Orlandino

   Defendants argue that the § 1981 claims against Stankus and Orlandino in Count

IV should be dismissed with prejudice because there are no factual allegations in the

FAC that these two individuals discriminated against Mitchell. Mitchell failed to

respond to Defendant’s argument for dismissal so the claims against these

individuals are forfeited. See Boogaard v. Nat'l Hockey League, 891 F.3d 289, 295 (7th

Cir. 2018) (“a district court may hold a claim forfeited if a plaintiff fails to respond to

the substance of the defendant's motion to dismiss.”); G & S Holdings LLC v. Cont'l

Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012) (“If [judges] are given plausible reasons

for dismissing a complaint, they are not going to do the plaintiff's research and try to

discover whether there might be something to say against the defendants’

reasoning.”) (cleaned up); see also Szplett v. Kenco Logistic Servs., LLC, 2020 WL

1939388, at *5 (N.D. Ill. Apr. 22, 2020) (plaintiff “forfeit[ed] any response to those

arguments [in the motion to dismiss], and thus those claims”). Therefore Stankus and

Orlandino are dismissed with prejudice from Count IV.

      B. Discrimination Claims

   Defendants argue that Mitchell still fails to state a claim of race or age

discrimination. Unlike in her original complaint, Mitchell’s FAC contains factual

allegations that put Defendants on notice of her discrimination claims. Specifically in

her FAC she alleges that after being hired in October 2017, she received an

“unacceptable” performance rating but her similarly-situated, substantially younger

white counterparts were not given “unacceptable” performance ratings for



                                                                                         5
   Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 6 of 10 PageID #:204




substantially similar performance. (FAC ¶21). In addition, Sotolongo ridiculed

Mitchell publicly but did not openly criticize Mitchell’s similarly-situated,

substantially younger white coworkers (id. at ¶25); Sotolongo deleted Mitchell’s agile

stories but not those of her substantially younger, white co-workers (id. at ¶28); in

contrast to how she treated younger, white workers, Sotolongo directed Mitchell’s

coworkers not to collaborate on, or assist her with, work projects (id. at ¶31); Mitchell

was disciplined for being on her computer during a meeting when younger, white

employees were not (id. at ¶32); and younger, white clerical workers were not given

an “unacceptable notification” for errors similar to Mitchell’s error (id.). While

Mitchell was terminated despite reaching the goals in her “unacceptable notification”,

no substantially younger, white employees were disciplined or terminated as Mitchell

was for making a clerical error. (Id. at ¶¶33, 37-38). Further, a white woman who

made several clerical errors was not disciplined and was actually promoted. (Id. at

¶38). Mitchell claims that all of this disparate treatment was based on her race and

age. (Id. at ¶¶52, 59).

   Taken together, these allegations state claims of race and age discrimination. See

Clark v. L. Off. of Terrence Kennedy, Jr., 709 F. App'x 826, 828 (7th Cir. 2017) (“A

plaintiff need only identify the type of discrimination, when it occurred, and by

whom.”); Stumm v. Wilkie, 796 F. App'x 292, 295 (7th Cir. 2019) (same); Salgado v.

Graham Enter. Inc., 2019 WL 3555001, at *2 (N.D. Ill. Aug. 1, 2019) (“a plaintiff need

only allege his employer took an adverse employment action against him because of

his membership in a protected class.”).



                                                                                       6
    Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 7 of 10 PageID #:205




    Defendants argue that the FAC does not suggest that Mitchell has identified

proper comparators. But “whether similarly-situated comparators exist is a matter

addressed at summary judgment, not on a motion to dismiss.” Savoy v. BMW of N.

Am., LLC, 313 F. Supp. 3d 907, 918 (N.D. Ill. 2018). Defendants rely on McReynolds

v. Merrill Lynch & Co., 694 F.3d 873 (7th Cir. 2012). But the complaint there

contained conclusions and lacked “factual allegations to support a reasonable

inference of discriminatory intent.” Id. at 886 (emphasis in original).

    Here Mitchell has alleged specific facts related to her being singled out for ridicule,

discipline, and termination when her white, younger co-workers who performed

similarly were not. The factual allegations discussed give rise to a reasonable

inference that Allstate and Sotolongo acted with discriminatory intent. And to the

extent Defendants rely on Smith v. Bd. of Trustees, Illinois Cmty. Coll. Dist. No. 508,

2010 WL 4720008 (N.D. Ill. Nov. 15, 2010), which is not binding on this Court, to hold

Mitchell to a higher pleading standard than is required, the Court rejects that

argument. 2

    Mitchell may face challenges proving her claims at summary judgment or trial,

but the allegations in her amended complaint mean that she has avoided dismissal

at this pleading stage. Counts II, III, and IV survive.




2 Defendants rely on cases decided on summary judgment which are not persuasive at this
pleading stage. Williams v. Extra Space Storage, Inc., 2019 WL 2994530 (N.D. Ill. July 9,
2019) (granting summary judgment to defendant); Grube v. Lau Indus., Inc., 257 F.3d 723
(7th Cir. 2001) (summary judgment); Martino v. MCI Commc'ns Servs., Inc., 574 F.3d 447
(7th Cir. 2009) (summary judgment).

                                                                                         7
    Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 8 of 10 PageID #:206




    C. Fraudulent Inducement

    Mitchell claims that “Allstate, and its agents, falsely and repeatedly represented

that the Position was a leadership position that was solely responsible for providing

consulting advice to independent Allstate agencies.” (FAC ¶42). And the

“representations were made throughout the interview process with intent to induce

Plaintiff to enter into an employment relationship with Allstate.” (Id. at ¶44). “Under

Illinois law, a claim for fraudulent inducement must aver (1) a false statement of

material fact; (2) known or believed to be false by the person making it; (3) an intent

to induce the other party to act; (4) action by the other party in reliance on the truth

of the statement; and (5) damage to the other party resulting from such reliance.”

Triumph Packaging Grp. v. Ward, 877 F. Supp. 2d 629, 644 (N.D. Ill. 2012) (cleaned

up). See also Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co.,

631 F.3d 436, 441–42 (7th Cir. 2011) (“a plaintiff ordinarily must describe the ‘who,

what, when, where, and how’ of the fraud.”). 3

    Defendants contend that Mitchell’s claim is based on statements of future intent

or mere expressions of opinion which are insufficient to support a fraudulent

inducement claim, and she alleged no actual, out-of-pocket damages. “[F]raud based

on future acts is not actionable in Illinois unless the promise is part of a ‘scheme’ to

defraud.” Van Pelt v. Bona-Dent, Inc., 2018 WL 2238788, at *4 (N.D. Ill. May 16, 2018)

(cleaned up). Like here, the alleged fraud in Van Pelt was “to lure [plaintiff] to work


3The Court applies the heightened pleading standard required by Fed. R. Civ. Pro. 9(b) to
analyze fraudulent inducement. See e.g. Galligan v. Adtalem Glob. Educ. Inc., 2019 WL
423356, at *4 (N.D. Ill. Feb. 4, 2019) (inducement claim must be “pleaded with particularity
as required under Rule 9(b)”).

                                                                                          8
    Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 9 of 10 PageID #:207




for [employer] BonaDent,” and plaintiff alleged that “BonaDent misrepresented that

[plaintiff] would have longevity as National Sales Director of BonaDent in the future.”

Id. The Van Pelt court dismissed the claim because plaintiff failed to allege that the

misrepresentation was part of a “larger scheme of fraudulent acts intended to

defraud.” Id. at *5. Cf. Petrakopoulou v. DHR Int'l, Inc., 660 F. Supp. 2d 935, 939

(N.D. Ill. 2009) (plaintiff “claims that [employer’s] alleged misrepresentations are

part of a larger scheme to lure executive recruiters such as herself away from

competing firms by means of sham employment agreements.”). Mitchell has alleged

no larger fraudulent scheme and her claim fails.

    In addition, Mitchell failed to allege actual, out-of-pocket damages resulting from

the fraudulent inducement. “[A] plaintiff must plead actual damages arising from her

reliance on a fraudulent statement. Without a contract, only out-of-pocket losses

allegedly arising from the fraud are recoverable.” Swanson v. Citibank, N.A., 614 F.3d

400, 406 (7th Cir. 2010) (citations omitted). Mitchell broadly alleges that because of

the inducement she was “damaged and has otherwise suffered monetary damages.”

(FAC ¶46). She also alleges that “the true and unrepresented nature of the Position

caused a substantial decline in [her] managerial skills, mental anguish, and

emotional distress.” (Id.). 4



4 Mitchell also responds to this argument by relying on an allegation not in her amended
complaint (“Plaintiff was not able to apply for leadership positions at other companies
because leaving the job after she discovered Defendants’ fraud would have made her a less
desirable candidate”). Her argument, underdeveloped and unsupported by citation to any
case law, is waived. (Dkt. 40 at 7). See Patrick v. City of Chicago, 111 F.Supp.3d 909, 913-14
(N.D.Ill. 2015) (“…perfunctory, undeveloped arguments without discussion or citation to
pertinent legal authority are waived.”) (cleaned up).


                                                                                            9
     Case: 1:19-cv-07899 Document #: 42 Filed: 08/19/21 Page 10 of 10 PageID #:208




      Mitchell has not sought leave to amend the fraudulent inducement claim and the

Court finds dismissal with prejudice appropriate. See Haywood, 887 F.3d at 335

(“Nothing in Rule 15, nor in any of our cases, suggests that a district court must give

leave to amend a complaint where a party does not request it or suggest to the court

the ways in which it might cure the defects.”). Therefore Count I is dismissed with

prejudice. 5

      IV.   Conclusion

      For the stated reasons, Defendants’ Motion to Dismiss [36] is granted in part and

denied in part. Count I is dismissed with prejudice. Counts II and III (against Allstate

only) and IV (against Allstate and Sotolongo) survive. The Clerk is directed to

terminate Angelina Stankus and Peggy Orlandino as defendants.




                                                 E N T E R:


    Dated: August 19, 2021

                                                 MARY M. ROWLAND
                                                 United States District Judge




5Like Defendants, the Court is perplexed by Mitchell’s allegations referencing a section 1983
Monell claim—Allstate’s allegedly discriminatory practice is “so permanent and well-settled
as to constitute a custom and/or usage with the force of law.” (FAC ¶75). To be clear, there is
no Monell claim possible in this case as there is no state actor.

                                                                                            10
